DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 13, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Huo, Colon, et al. (“A Facile Nanoparticle Immunoassay for Cancer Biomarker Discovery,” 2011), hereinafter Colon. 
In regard to claim 1, Colon discloses a method of discovering a previously unknown unique disease-specific biomarker from a biofluid (screen and analyze serum proteins and to discover new biomarkers associated with cancer and other human diseases) (abstract), wherein the method comprises: 
a. incubating a plurality of nanoparticles (AuNP solution) in a biofluid sample (serum sample) taken from a subject in a diseased state (mice models and human donors with and without prostate cancer) to allow a biomolecule corona to form on the surface of said nanoparticles (a protein corona is formed on the nanoparticle surface) (p. 3, col. 1, para. 1-2); 
d. comparing against a suitable non-diseased control reference (normal, healthy controls) (abstract; p. 3, col. 1, para. 1; p. 4, col. 1, para. 1); and 

However, Colon is silent on a method comprising b. isolating the nanoparticles and surface-bound biomolecule corona and c. analyzing the biomolecule corona by mass spectroscopy.
Colon cites a study by Dobrovolskaia separated protein coronas by 2D PAGE gel isolation and subjected the proteins to mass spectrometry (p. 2, col. 2, para. 2) and then teaches the recognition that the analysis of the protein corona between cancerous and non-cancerous serum samples could lead to discovery of new biomarkers for cancer detection and diagnosis (p. 3, col. 1, para. 1). 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Colon to include a step b. isolating the nanoparticles and surface bound-molecule corona and c. analyzing the biomolecule corona by mass spectroscopy because first, the corona must be separated in order to enable the mass spectrometry analysis and second, the MS analysis itself leads to the discovery of new biomarkers for cancer detection and diagnosis (Colon, p. 2-3, col. 2 and 1). 
In regards to claim 3, modified Colon discloses a method wherein the nanoparticles are metallic nanoparticles (gold nanoparticles, AuNP) (abstract; p. 3, col. 1, para. 1).
In regards to claim 13, modified Colon discloses a method wherein the biomarker is a unique biomolecule (new biomarkers associated with cancer and other human 
In regards to claim 22, modified Colon discloses a method wherein the said disease is cancer (prostate cancer) (abstract). 
In regards to Claim 24, modified Colon discloses a method wherein the amount of a particular biomarker is at least 5-fold more than the amount in the non-diseased control reference (see figure 3).
However, modified Colon is silent on a method wherein the amount of the previously unknown unique disease-specific biomarker is at least 5-fold more than the amount in the non-diseased control reference.
Colon teaches that cancerous samples (LnCaP) appear to have a higher biomarker level of IgG in the protein corona than in the control (p. 4, col. 2, para. 2-3) and that another biomarker, VEGF, were found to be lower in the protein corona of cancerous samples compared to higher levels in healthy and benign controls (p. 9, col. 2, para 2). Clearly the relative amount of a particular biomarker compared to the amount of the same biomarker in a healthy control is a parameter of interest and which is a result-effective variable and may either have a positive or negative correlation between the diseased sample and a healthy control. 
MPEP §2144.05 Part II Subpart B defines a result-effective variable as a variable which achieves a recognized result and which its optimal or workable ranges might be discovered through routine experimentation. Further, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.
.

Claims 1, 3, 5, 12-13, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Huo (US 2013/0052661) in view of Arvizo et al. ("Identifying New Therapeutic Targets via Modulation of Protein Corona Formation by Engineered Nanoparticles," 2012).
In regards to claim 1, Huo discloses a method of discovering a previously unknown unique disease-specific biomarker from a biofluid (“Screening other proteins or biomolecular biomarkers that are unique to cancer and other human diseases can be discovered.”) (para. [0037]), wherein the method comprises: 
a. incubating a plurality of nanoparticles in a biofluid sample (sample solution) taken from a subject in a diseased state (para. [0016]) to allow a biomolecule corona (corona) to form on the surface of said nanoparticles (para. [0023]); 
b. isolating the nanoparticles and surface-bound biomolecule corona (para. [0023]); 
c. analyzing the biomolecule corona to identify (biomarker detection using gold nanoparticle probes) (para. [0041]) an unknown biomarker (“Screening other proteins or can be discovered.”) (para. [0037]).
d. comparing against a suitable non-diseased control reference (the normal healthy mice exhibit significantly higher level of AuNP-adsorbed VEGF than the mice with prostate cancer) ([0036]-[0037]); and
e. discovering a previously unknown unique disease-specific biomarker (“Screening other proteins or biomolecular biomarkers that are unique to cancer and other human diseases can be discovered.”) (para. [0037]).
However, Huo is silent on a method comprising a step c. analyzing the biomolecule corona by mass spectroscopy. 
Arvizo discloses the analogous art of investigating changes in protein coronas around gold nanoparticles and conducting proteomic studies of said coronas by mass spectrometry (abstract). Arvizo teaches that protein coronas may be identified by means of mass spectrometry (p. 2, col. 2, para. 2) and that using mass spectrometry with nanoparticles that form coronas allows detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (p. 3, col. 2, para. 4).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include a step of analyzing the biomolecule corona by mass spectrometry for the benefit of identifying protein coronas by means of mass spectrometry (Arvizo: p. 2, col. 2, para. 2) and using mass spectrometry with nanoparticles that form coronas to allow detection of low-abundance proteins to identify new therapeutic targets (biomarkers) (Arvizo: p. 3, col. 2, para. 4).

In regards to claim 5, modified Huo-Arvizo discloses a method wherein the nanoparticles with surface-bound biomolecule corona are isolated from the biofluid and purified to remove unbound and highly abundant biomolecules (nanoparticle mixture was subjected to 1000,000 x g for 45 minutes at 10°C and the supernatant collected) to allow identification of low abundant biomarkers (pellets were further analyzed for protein identification using MS-MS) (Arvizo: p. 5, col. 2, para. 2).
In regards to claim 12, Modified Huo-Arvizo discloses a method wherein the biomarker is a multiplex panel of disease-specific biomolecule biomarkers (new biomarkers and test methods that can reliably distinguish prostate cancer from benign conditions) (Huo: para. [0035]).
In regards to claim 13, Modified Huo-Arvizo discloses a method wherein the biomarker is a unique biomolecule (new biomarker) (Huo: para. [0035]), meaning that it is a biomolecule that would not have been detected if analysis was carried out directly on biofluid, such as plasma, isolated from the subject.
In regards to claim 22, Modified Huo-Arvizo discloses a method wherein the said disease is cancer (prostate cancer) (Huo: para. [0037]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huo in view of Arvizo, as applied to claim 1, and further in view of Hadjidemetriou et al. ("In Vivo .
In regards to claim 2, modified Huo-Arvizo discloses a method wherein the method comprises b. isolating the nanoparticles and surface-bound biomolecule corona (Huo: para. [0023]); c. analyzing the biomolecule corona to identify the said biomarker (Huo: para. [0037]).
However, Huo is silent on a method of discovering a biomarker from a biofluid wherein the method comprises a. administering a plurality of nanoparticles to a subject in a diseased state to allow a biomolecule corona to form on the surface of said nanoparticles.
Hadjidemetriou discloses the analogous art of adsorption of proteins on nanoparticles called "protein corona" (abstract). Hadjidemetriou teaches that in vivo protein coronas provide a significantly higher number of unique proteins that are absorbed by nanoparticles and may be compared to the in vitro protein corona (p. 8148, column 1, para. 1).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Huo to include administering a plurality of nanoparticles to a subject in a diseased state (in vivo) for the benefit of providing a significantly higher number of unique proteins that are absorbed by the nanoparticle and which may be compared the in vitro protein coronas (Hadjidemetriou, p. 8148, column 1, para. 1).

6 is rejected under 35 U.S.C. 103 as being unpatentable over Huo and Arvizo, as applied to claims 1 and 5, and further in view of McKenna et al. (US 2012/0328594), hereinafter McKenna.
In regards to claim 6, modified Huo-Arvizo discloses that size exclusion chromatography is a common technique for protein aggregate detection (Huo: para. [0031]).
However, modified Huo-Arvizo is silent on a method wherein the nanoparticles with surface-bound biomolecule corona are isolated from the biofluid and purified to remove unbound and highly abundant biomolecules by a method comprising size exclusion chromatography followed by ultrafiltration.
McKenna discloses the analogous art of assaying biomarkers (abstract, para. [0211]). McKenna teaches that biomarkers may be readily isolated and quantified by methods such as size exclusion chromatography (para. [0211]) and ultrafiltration (para. [0306]).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of modified Huo-Arvizo to include the purification of unbound and highly abundant biomolecules by size exclusion and ultrafiltration for the benefit of isolating and quantifying the biomolecules (McKenna, para. [0211] and [0306]).

Claims 1, 4, 9-13, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Colapicchioni et al. ("Personalized liposome–protein corona in the blood of breast, gastric and pancreatic cancer patients," 11 September 2015), hereinafter Colapicchioni, in view of Colon.

a. incubating a plurality of nanoparticles (liposomes) in a biofluid sample (human plasma (HP) samples) taken from a subject in a diseased state (cancer patients) (p. 182, column 2, para. 3); 
b. isolating the nanoparticles and surface-bound biomolecule corona (by centrifugation) (p. 181, column 1, para. 1);
c. analyzing the biomolecule corona by mass spectroscopy (p. 186, column 1, para. 1);
d. comparing against a suitable non-diseased control reference (healthy group) (p. 182, col. 2, para. 1); and
Colapicchioni teaches that nanoliquid chromatography tandem mass spectrometry may be used to identify and quantify plasma proteins that compose the liposome-protein corona and that the relevance of the disclosed method is to identify proteins that would otherwise not have been revealed due to low abundance and thus provide a unique platform to sequester, enrich and identify biomarkers (proteins) for cancer detection (p. 186, column 1, para. 1).
However, Colappicchioni is silent on a single method wherein the method comprises a step e. discovering a previously unknown unique disease-specific biomarker.
Colon discloses the analogous art of a method of providing gold nanoparticles (AuNPs) in serum to form a protein corona and enabling proteomic studies of the corona to discover new biomarkers associated with cancer and other human diseases 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Colapicchioni to include a step e. discovering a previously unknown unique disease-specific biomarker (Colon, p. 3, col. 1, para. 2). 
In regards to claim 4, Modified Colapicchioni-Colon discloses a method of identifying a biomarker from a biofluid according to claim 1, wherein the nanoparticles are liposomes (Colapicchioni: abstract; p. 181, column 1, para. 1).
In regards to claim 9, Modified Colapicchioni-Colon discloses a method wherein a change in a biomarker in response to therapy (chemotherapy) is monitored (Colapicchioni: p. 181, column 2, para. 2).
In regards to claim 10, Modified Colapicchioni-Colon discloses a method wherein the therapy administered to the subject prior to testing is a drug molecule (chemotherapy) (Colapicchioni: p. 181, column 2, para. 2).
In regards to claim 11, Modified Colapicchioni-Colon discloses a method wherein the drug molecule is an anti-cancer compound (chemotherapy) (Colapicchioni: p. 181, column 2, para. 2).
In regards to claim 12, Modified Colapicchioni-Colon discloses a method wherein the biomarker is a multiplex panel of disease-specific biomolecule biomarkers (liposome-protein complexes after 1-h incubation with human plasma (HP)) (Colapicchioni: p. 182, column 1, para. 3).

In regards to claim 22, Modified Colapicchioni-Colon discloses a method wherein the said disease is cancer (Colapicchioni: abstract).
In regards to claim 23, Colapicchioni is silent on a method wherein said disease is lung cancer, melanoma or ovarian cancer. 
However, Colapicchioni teaches that each type of cancer may alter levels of relevant proteins and therefore specific cancers may have specific nanoparticle coronas and therefore is a diagnostic tool for different cancer types (p. 181, column 1, para. 1).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Colapicchioni to include the identification of biomarkers wherein the disease is lung cancer, melanoma or ovarian cancer for the benefit of diagnosing different cancer types (Colapicchioni: p. 181, column 1, para. 1).

Claims 1 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hadjidemetriou in view of Colon.
In regards to claim 1, Hadjidemetriou discloses a method of identifying a biomarker from a biofluid, wherein the method comprises: 
a. administering a plurality of nanoparticles to a subject to allow a biomolecule corona to form on the surface of said nanoparticles (abstract); 

c. analyzing the biomolecule corona to identify the said biomarker (mass spectrometry) (p. 8145, column 1, para. 2);
d. comparing against a suitable non-diseased control reference (naïve cells were used as controls) (p. 8154, col. 1, para. 7); and
However, Hadjidemetriou is silent on a method wherein the method comprises administering a plurality of nanoparticles to a subject in a diseased state and a step e. of discovering a previously unknown unique disease-specific biomarker.
Colon discloses the analogous art of a method of providing gold nanoparticles (AuNPs) in serum to form a protein corona and enabling proteomic studies of the corona to discover new biomarkers associated with cancer and other human diseases (abstract). Colon teaches that analyzing the protein corona may be used to discover potential biomarkers for the detection, diagnosis and prognosis of diseases (p. 3, col. 1, para. 2).
Therefore, it would have been obvious to one with ordinary skill in the art to modify the disclosure of Colapicchioni to include a step e. discovering a previously unknown unique disease-specific biomarker (Colon, p. 3, col. 1, para. 2). 
While Hadjidemetriou does not explicitly state that the CD-1 mice subjects are diseased, the method disclosed is used to study the anticancer drug Doxil because of its established clinical profile for the treatment of various neoplastic indications (abstract; p. 8143, column 2, para. 2).
.

Response to Arguments
Applicant’s arguments, see p. 5-6, filed 29 November 2021, with respect to the rejection of claim 1 under 35 U.S.C §112 have been fully considered and are persuasive. The rejection of 31 August 2021 has been withdrawn.
Applicant’s arguments, see p. 7, filed 29 November 2021, with respect to the rejections of claims 1, 3, 7, 12, 13, and 22 under 35 U.S.C. §102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arvizo (see modified Huo-Arvizo obviousness rejections above).
Applicant’s arguments, see p. 7-13, filed 29 November 2021, with respect to the rejections of claims 1, 3-13, and 22-23 under 35 U.S.C. §103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Arvizo and Colon (see §103 rejections in view of Arvizo and Colon above).
Applicant argues that none of the previously-presented prior art discloses a method of discovering a previously unknown, unique disease-specific biomarker (see Remarks p. 7-13). Arvizo is relied upon to teach the obviousness of utilizing mass 
Note that the Dawson reference is no longer relied upon.
Applicant argues that Hadjidemetriou does not disclose a method in which the bio fluids were taken from subjects in a diseased state and consequently it does not account for comparison against a non-diseased control reference. 
However, Hadjidemetriou discloses at least two sources of bio fluids that were taken from subjects in a diseased state: human epithelial cancer cells (p. 8149, col. 1, para. 1), human breast cancer cells (p. 8154, col. 1, para. 5: Internalization Studies.). Additionally, Hadjidemetriou discloses comparing against a suitable non-diseased control reference (naïve cells were used as controls) (p. 8154, col. 1, para. 7).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL PAUL SHIMEK/Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/Primary Examiner, Art Unit 1797